When summoned to appear before the grand jury, the respondent, on March 25, 1929, gave testimony tending to show that J. W. Kelley was guilty of unprofessional conduct in connection with a transaction referred to in the record as "the shower of jewels." In October, 1931, she was called as a witness at the hearing of the disbarment charges against Kelley. She testified that since giving her testimony before the grand jury her memory became impaired by a nervous breakdown, and that because of that fact she could not remember important matters to which she had testified before the grand jury. Referring to the charge concerning the "shower of *Page 589 
jewels" transaction, the referee in the Kelley disbarment proceeding said, in his report: "Proof of the material facts of this charge depended upon the truth of that testimony [i. e., that given before the grand jury], but when called to the stand by the People herein the witness maintained that her mind had become a blank * * *. Some days later she was recalled * * *, and, having meanwhile been given an opportunity to read the transcript of her testimony before the grand jury, a further unavailing attempt was made to refresh her recollection. She ascribed her misfortune to a nervous breakdown and a divorce suit. It follows that there is no competent or credible evidence to support this charge."
In the information filed herein it is alleged that the respondent "had not lost her memory by reason of illness, or for any other cause." In her answer, the respondent alleges, in part, as follows: "That in answering the questions propounded to her as she did, she did so to the best of her ability and recollection, and if she had answered otherwise than she did, she would have violated her oath, in that she would have testified to matters not within her distinct recollection; that at the time she so testified before the Referee, she only had a vague recollection of the matters concerning which she was interrogated, and her mental impression thereof was befogged through no fault of her own, * * *. Respondent felt at the time she testified before the Referee of this Honorable Court, and she now feels, that she could not conscientiously testify to any matter, thing or transaction unless she was positive thereof in her own mind; that if she had testified positively concerning matters which were obscure in her mental consciousness and concerning which she did not have a clear, positive mental impression — her statement so made would obstruct and impede the administration of justice. She further avers that the statements made before this Honorable Court were the truth so far as she recalled and recollected the same. She especially disavows any intent or purpose to be *Page 590 
contemptuous of the dignity of this Honorable Court." On August 2, 1932, at the hearing before the referee in this contempt proceeding, respondent's physician testified that he began treating the respondent on May 7, 1929, and that she remained under his care for three years. He described her symptoms, and said that during that time she was under a great physical and mental strain, "and could very easily lose her memory or judgment for the time being"; that at the time he testified her condition was better; that the nature of her affliction was not such as necessarily to impair her memory permanently.
The evidence, in my opinion, does not justify a finding that the respondent's testimony before the referee in the Kelley disbarment case was false. A careful examination of the record convinces me that the evidence is overwhelmingly to the contrary.
If we assume that the respondent testified falsely before the grand jury, that would not be contempt of this
court. The grievance committee of the Colorado Bar Association has been made an agency of this court for the purpose of investigating charges of unprofessional conduct by members of the bar, with power to bring and prosecute disbarment and other disciplinary proceedings. Supreme Court rules 84a-84j. The grand jury, however, is not an arm of this court for that or any other purpose; nor has it anything whatever to do with the disciplining of members of the bar. Misconduct before the grand jury would be a matter for the district court to deal with. I cannot agree with the referee's finding that the testimony given by the respondent when, in obedience to a summons, she appeared before the grand jury, was given for the purpose of causing the institution of a disbarment proceeding against Kelley. Indeed, if she had done that, it would have been an attempted abuse of the grand jury proceeding. The respondent did not file charges with, or testify before, the grievance committee, nor did she make any statement to any of the members of that committee. *Page 591 
In my opinion, the proceeding should be dismissed.
MR. CHIEF JUSTICE ADAMS concurs in this opinion.